DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           OTIS KIRKLAND,
                              Appellant,

                                    v.

  REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and WAL
                MART ASSOCIATES, INC.,
                       Appellees.

                              No. 4D18-1240

                          [November 29, 2018]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. RAAC 18-00245.

   Otis Kirkland, Lauderdale Lakes, pro se.

  Amanda L. Neff, Tallahassee, for Appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.